Ellison, J.
This action is for double rent for a willful holding over, and is founded on section 6367, Revised Statutes, 1889. The petition sets out a lease, which contains a covenant to surrender to the lessee the property rented. The answer to plaintiff’s petition admitted the lease and set up by way of defense that, prior to the termination of the lease, plaintiff let the premises to him, from month to month, at $17 per month — the letting to begin at the expiration of the lease; by which agreement he continued to hold the property for the time stated by plaintiff. The reply was a general denial. There was judgment for defendant.
*379The complaint here is, that since defendant admitted by his answer that he owed plaintiff on a monthly letting; and since the evidence showed that this would amount, for the time shown, to $76.50, the court should have directed a verdict for plaintiff for that sum.
The statute section 2216, reads: “Whenever such interlocutory judgment shall.be rendered for the plaintiff, the damages or other relief shall not be other or greater than that which he shall have demanded in the petition, as originally filed and served on defendant; but in any other case, the. court may grant him any relief consistent with the case made by the plaintiff and embraced within the issues. ’ ’ Under this statute, when invoked by a plaintiff, the relief must lóe consistent with the case ma le by him. It' was not intended thereby that plaintiff could declare on one cause of action and then recover on a matter of defense (denied by him in the reply) which the defendant may set up to defeat the action declared on, notwithstanding such matter of defense discloses some other and different cause of action in plaintiff’s favor. Plaintiff’s case, as made by his petition, and also by the evidence in his behalf, was under a statute allowing him double rent for the willful detention of his property. The case made for him by the answer, if we may so term it, is wholly inconsistent .with the case he makes for himself. In such instances and under such circumstances, he is not entitled to a judgment. The trial court, in our opinion, took the correct view of the statute, and the judgment will therefore be affirmed.
All concur.